FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 1 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




                                           Exhibit 4
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 2 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




                             JAMS ARBITRATION
                              No. 1425024437
         --------------------------------x
         Connie Rodriguez,
                                         :
                   Claimant,
                                         :
              -against-
                                         :
         Manhattan River Group et al.
                                         :
                   Respondents.
         --------------------------------x

                                  INTERIM ARBITRAL AWARD


              Ms. Connie Rodriguez commenced this employment arbitration
         proceeding pursuant to her arbitration agreement with her former
         employer Manhattan River Group (“MRG”). (Demand for Arbitration at
         tenth to thirteenth pages). Doing business as La Marina, MRG
         operates a restaurant and drinking establishment located by the
         Hudson River, in the vicinity of Dyckman Street in Manhattan.

              In Ms. Rodriguez’s Demand for Arbitration and Statement of
         Claim, she asserts claims inter alia under federal, state and local
         law for failure to pay minimum wage, failure to provide pay
         statements and notices, and gender discrimination in the conditions
         of her employment, which ended in her termination. In addition to
         MRG, she named as respondents two of the three owners of the
         company -– Messrs. Jerald Tenenbaum and Josh Rosen –- and her
         immediate supervisor while she worked there, Mr. Andrew Walters.

              In substance, the claimant’s pleading alleges that she worked
         principally as a bartender at La Marina during the summer of 2016
         and for a day and a few hours in May 2017, and that during that
         time she was not paid for her labors and thus was required to rely
         solely on tips. She further asserts that during her tenure there,
         she was subjected to sexually suggestive innuendo and unwanted
         physical contact by her supervisor, Mr. Walters, and, when she
         rejected his advances, she was terminated by him or through his
         instigation.

              Following the completion of discovery, we conducted a half-day
         hearing on Ms. Rodriguez’s claims. We also invited additional
         briefing by the parties, which has now been completed. Accordingly,
         we address the claims, as modified by claimant at the opening of
         the hearing.

                                                  1
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 3 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




               I. Claimant’s Pleading


              In Ms. Rodriguez’s Statement of Claim she identifies Messrs.
         Tenenbaum and Rosen as owners of MRG, and Mr. Walters as a
         “Director of Nightlife” at its La Marina establishment. She goes on
         to report that she worked at La Marina as a bartender “during the
         summer months of 2016 and for a few days in 2017.” (Statement at
         paras. 5, 7, 14, 17).

               In claimant’s “Wages and Hours Allegations”, she asserts that
         she “typically worked weekends, Friday through Sunday, and Mondays
         on long weekends.” (Id. at para. 18). As for her hours of work, she
         states that her “shifts often lasted longer than 10 hours, starting
         at 11:00 a.m. and continuing past midnight.” (Id. at para. 19). She
         goes on to allege: “Respondent did not pay Claimant any hourly
         wage. Her sole compensation was the tips she received from
         customers.” (Id. at para. 20). Further elaborating on this point,
         she alleges that respondents prepared and gave her a W-2 form, and
         presumably filed it with the Internal Revenue Service, “even
         [though] Claimant received no wages at all.” (Id. at para. 23). Ms.
         Rodriguez further states that the restaurant did not provide her
         weekly wage statements or “the Notice and Acknowledgment of Pay
         form”, both mandated by the New York Labor Law. (Id. at paras. 21-
         22).1

              Ms. Rodriguez offers a somewhat more extended set of
         allegations in support of her assertion that she was subjected to
         “Sex Harassment/Wrongful Termination”. She notes that she informed
         Mr. Walters that she was taking off the July 4, 2016 weekend, and
         that he first said that she would lose her job if she did so, but
         then assured her not to worry, explaining “it’s just that the
         weekend will suck without you. I have a way of falling in love with


               1
               The Statement of Claim goes on to allege that, in
         committing these wage violations, respondents acted “willfully
         and against Claimant, the FLSA Collective Claimants and the Class
         Members.” (Id. at para. 24). Since the current arbitral
         proceeding is brought solely on behalf of Ms. Rodriguez, we infer
         that these allegations are the orphan remains of a complaint
         previously filed in court. (We understand that claimant
         originally filed suit against the respondents in the Southern
         District of New York, but subsequently agreed to proceed by
         arbitration, in view of her pre-existing contractual commitment
         to do so, embodied in an arbitration agreement executed by her at
         the time that she was hired and signed an employment agreement.
         (See Demand for Arbitration at seventh to thirteenth pages).

                                                  2
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 4 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




         people, but then get over it.” (Id. at paras. 27-28).

              She then alleges that during the summer of 2016 Mr. Walters
         “often” engaged in “touch[ing] Claimant inappropriately,” by
         putting his arm around her waist, that he invited her to travel
         with him to Thailand and that he “often invited [her] to a bar
         ‘near [his] apartment . . . .’” (Id. at paras. 29, 31, 33).
         Claimant reports that she rebuffed each of these advances. (Id. at
         paras. 30, 32, 34).

              Claimant avers that after the summer of 2016, she was not
         contacted by Mr. Walters, but that he followed her on Instagram.
         (Id. at para. 35). She reports that she returned to work at La
         Marina “on or about the weekend of May 26, 2017.” During her shift
         the first day -– apparently Saturday, May 27 -- Mr. Walters
         assertedly told her that he had been upset at her relationship with
         her then-current boyfriend -- presumably because he had seen her
         touting it on her Instagram account. She quotes him as saying “I’m
         not even going to small talk with you anymore, because you’re
         basically wifed up.” (Id. at para. 36). Apparently later that day,
         according to claimant, Mr. Walters “stated that he was ‘just
         kidding” and attempted to hug [her].” (Id. at para. 37). Ms.
         Rodriguez further recounts that later that evening, she was
         attending to her bar and talking to a security guard when Mr.
         Walters “abruptly charged” at her and “shouted ‘What are you gonna
         do, play with your pussy all day? Go do something go help the other
         bartenders. What are you, retarded?’” (Id. at paras. 39-40).

              According to claimant, she returned to work on Sunday, May 28,
         2017, and while she was setting up her bar, Mr. Walters stood
         “inappropriately close behind her, but saying nothing.” Soon
         thereafter a security guard advised her that she was required to
         leave the restaurant, and she was escorted out. The following
         Friday, she met with the restaurant manager, “John Markowitz”2, who
         confirmed that she had been fired, but tried to assure her that she
         should not be offended, because that occurred regularly at the
         restaurant. (Id. at paras. 42-47).

              Based on these allegations, Ms. Rodriguez lists six claims.
         These include (1) a claim for failure to pay minimum wage under the
         Fair Labor Standards Act, 29 U.S.C. sec. 201 et seq., (2) an
         equivalent claim under the New York Labor Law, secs. 652 & 663, (3)
         claims for violations of section 195 of the New York Labor Law for
         failure to supply wage statements and a Notice and Acknowledgment


               2
               The individual in question, John Mutovic, was the Director
         of Operations. (Stip. at para. 12).

                                                  3
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 5 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




         of Pay statement, (4) a claim for violation of section 650 of the
         New York Labor Law by virtue of a failure to pay spread-of-hours
         compensation (NYCRR tit. 12, sec. 146-1.6), (5) a claim for
         violation of 26 U.S.C. sec. 7434 by filing a false W-2 form, and
         (6)   gender  discrimination   through   sexual  harassment    and
         termination, in violation of section 8-107 of the New York City
         Administrative Code. (See Scheduling order No. 1 at para. 5).3


               II. Respondents’ Response


              Respondents’ answer to the Statement of Claim confirms
         Claimant’s hiring and her work at the restaurant from April to
         September 2016, as well as her brief stint in May 2017 during the
         Memorial Day weekend. (Response at paras. 18, 28-36). Their
         pleading also refers to some of the details of the company’s Non-
         Harassment Policy, which includes a provision for employees to
         submit any complaint to their supervisor, the company’s Director of
         Operations, or the acting general counsel, who was identified as
         respondent Tenenbaum. (Id. at paras. 3-5, 8-11).

              In answering the wage claims, respondents’ pleading is, to say
         the least, cautious. It asserts that Ms. Rodriguez was provided a
         so-called LS 54 -- the form acknowledging notice of wages,
         overtime, tip credit and pay day -- and it proffers a copy of that
         form, which is mostly filled in and signed by Ms. Rodriguez. (Id.
         at paras. 5, 16-17 & Ex. C). The Response does not actually assert
         that respondents provided wage statements to Ms. Rodriguez or that
         MRG paid her a wage, but rather avers that she never complained
         that she had not been paid or that she had not received the wage
         statements. (Id. at para. 20 & Walters Aff. at para. 9).

              As for the claim of harassment, respondents proffer Mr.
         Walters’ version of events. Their answer, accompanied by an
         affidavit of Mr. Walters, says that the two had “an amicable
         relationship throughout the 2016 season, and that Ms. Rodriguez
         occasionally “engaged in flirtatious behavior with Mr. Walters,
         both on and off the clock.” (Response at para. 22). The allegation
         about off-premises conduct refers to some text messages between Ms.
         Rodriguez and Mr. Walters, in one of which she called him by the
         sobriquet “bae”, assertedly meaning “boyfriend”. (See id. at para.
         23 & n.2; Walters Aff. at para. 11 & Ex. F).



               3
               As noted below, claimant has effectively abandoned her
         spread-of-hours and tax claims.

                                                  4
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 6 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




              Respondents go on to state that Ms. Rodriguez chose to return
         for the 2017 summer season and was permitted to do so. (Response at
         para. 25). They report that she came to work for the Memorial Day
         weekend, but failed to attend any of the required employee training
         sessions. In their account, during her first work day, which was
         Saturday, she arrived late, missed the pre-shift staff meeting and
         failed to clock in, even though they had provided her with a point-
         of-sales number for that purpose. (Id. at paras. 26, 28; Walters
         Aff. at paras. 14-15). According to respondents, some hours later
         Mr. Walters detected that Ms. Rodriguez was ringing in some
         beverage sales at amounts below the listed prices, suggesting that
         she was charging customers the correct price but pocketing the
         difference. He also observed her texting on her phone despite the
         crush of customers, who were being served by the other bartenders.
         (Response at paras. 29-30). Respondents report that she was
         admonished, and that the end-of-the-day reports show that she
         generated fewer sales than any other bartender. They also allege
         that she failed to reconcile her cash receipts for the day, again
         suggesting some impropriety in the handling of cash sales. (Id. at
         paras. 31-33; Walters Aff. at paras. 18, 20-21). Finally,
         respondents say that the following day claimant again failed to
         clock in. She was later observed in conversation with a fellow
         bartender, and Mr. Walters then received a report that she had
         suggested “a scheme to inflate tips” by “charg[ing] the customer a
         higher cash price and then pocket[ing] the suggested gratuity.”
         (Response at para. 35 & Walters Aff. at para. 23).4 According to
         respondents, this chain of events on Saturday and Sunday led to the
         order that she be escorted off the premises and terminated. (Id. at
         paras. 36-37).


               III. Proceedings Before the Hearing

              Three events of note occurred before the scheduled
         commencement of the arbitral hearing on March 26, 2018. First, in
         the wake of the non-appearance of respondent Rosen for a noticed
         deposition on January 31, 2018, claimant moved for an order
         requiring his appearance and for reimbursement of the appearance
         fee of a court reporter who was to cover that deposition. (Feb. 2,
         2018 letter from Denise A. Schulman, Esq.). We granted both
         applications (see Scheduling Order No. 3), and claimant has since
         proffered the court reporter’s invoice, which is for $185.00. (See


               4
               At the hearing, Mr. Walters’ description of the nature of
         claimant’s alleged proposal was that she had suggested persuading
         management to allow the bartenders to include a discretionary tip
         or list of tips on the customers’ bill.

                                                  5
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 7 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




         Feb. 23, 2018 letter from Denise A. Schulman, Esq.).

              Second, claimant moved for an order precluding respondents
         from introducing into evidence their Exhibit 8, as cited on their
         pre-hearing exhibit list, which was described as a chart listing
         direct deposits on behalf of MRG to Ms. Rodriguez’s bank account
         during portions of the relevant period. The relevance of this
         document was said to be its refutation of a statement by Ms.
         Rodriguez at her deposition that she had not received any direct
         deposits from her work at La Marina. Claimant’s application was
         premised on respondents’ failure to produce this document to her
         attorney even though they had listed it as an exhibit on their
         exhibit list. (See March 19, 2018 letter from Denise A. Schulman,
         Esq.; March 20, 2018 letter from Lawrence F. Morrison, Esq.). We
         granted claimant’s motion, while allowing respondents to use any
         documents in their possession for cross-examination. (Scheduling
         Order No. 5).

              Third, at a telephone conference with the arbitrator, counsel
         for the parties confirmed that they would not retain a court
         reporter to cover the hearing or arrange for alternative means of
         transcribing what was said at the hearing. Accordingly we advised
         them that, unless JAMS had an adequate recording system -- which it
         did not -- there would be no complete record of the hearing (see
         JAMS Employment Arbitration Rule 22(k)), and we memorialized their
         decision in a separate order. (See Scheduling Order No. 6).


               IV. Pre-Hearing Statements

              Following the completion of discovery, the parties submitted
         pre-hearing statements. They largely tracked the parties’
         respective contentions from the pleadings, but with two notable
         differences in claimant’s posture. First, she no longer contended
         that she had not been paid any wages. Indeed, she appeared to
         acknowledge the accuracy in this respect of the MRG payroll
         register, which showed in detail the payments made by the
         restaurant to her or on her behalf in the form of withholding. She
         nonetheless noted that for a number of the listed weeks, the
         register showed an amount of withholding for tax purposes but
         listed zero as payments directly to her. For those weeks, she
         treated that figure as demonstrating that she had received no
         payment, and on that basis calculated an amount that she contended
         she was owed for those weeks. (Cl. Pre-Hearing Memo at 4-6).
         Second, she calculated the amounts allegedly owed to her but unpaid
         for each week based on the contention that respondents had taken a
         tip credit but were not entitled to do so, since they had failed to
         provide her the required notice of pay, overtime rate and tip

                                                  6
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 8 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




         credit. (Id.).5


               V. The Hearing

              Although claimant had originally denied that she had been paid
         any wage by respondents, at the outset of the hearing her counsel
         reported that she would not pursue claims premised on the
         contention that she had not been paid on a weekly basis. Thus,
         claimant’s counsel represented, in substance, that her client was
         withdrawing any claims regarding wages other than (1) a claim that
         she was entitled to be paid an amount undiminished by any tip
         credit, a credit that respondents had utilized in calculating her
         wages, and (2) a claim for some additional hours worked during two
         weeks that were listed in the payroll register maintained by
         respondents.

              This change of position appears to have amounted to a
         concession to the data reflected in La Marina’s payroll register
         for 2016 (Claimant Ex. 1) and in the excluded Respondents’ Exhibit
         8, which was described as showing repeated weekly direct deposits
         into her bank account.6 Ms. Rodriguez did contest the accuracy of
         the payroll register insofar as it listed her work hours in weeks
         19 and 20, representing her first two weeks of work in 2016. (Cl.
         Ex. 1). Moreover, through her counsel she reiterated her position
         that La Marina was not entitled to take a tip credit, and that she
         is accordingly owed the difference between what was paid and the
         amount that should have been paid absent the tip credit.

                        A. The Hearing: Claimant’s Case

              Claimant relies principally on her own testimony at the
         hearing.7 In the course of that testimony she described herself as


               5
               Claimant also submitted a pre-hearing reply memorandum in
         which she argued that the sales records for May 27, 2017 did not
         suggest that she had engaged in financial chicanery. (Cl. Reply
         Memo at 2-3).
               6
               For reasons unclear, the payroll register, while showing
         payments to the server –- whether by check or in cash -– as well
         as tax withholdings, did not show direct deposits and thus, in
         the column for payments to the employee, it listed zero for weeks
         when payment was made by direct deposit. (Cl. Ex. 1).
               7
               Claimant also called a paralegal to authenticate her
         Exhibit 7, which was a spreadsheet summarizing sales that Ms.

                                                  7
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 9 of 32
                                                                       RECEIVED  NYSCEF: 05/20/2019




         a singer, songwriter, actress and model, as well as an experienced
         server at numerous clubs, other entertainment venues and
         restaurants. She reported that she had been hired by Mr. Walters in
         about April 2016 to work as a server at La Marina for the summer
         season. During the period from May to September of that year, she
         performed mostly as a bartender in the so-called beach area of La
         Marina, an outdoor expanse adjoining the Hudson River, although
         occasionally also in the lounge section.8

              Ms. Rodriguez reported that during the 2016 summer season, she
         had worked two days a week (Friday and Saturday) except for holiday
         weekends, when she worked a third day. Her shift varied depending
         on what events were occurring at La Marina, but she estimated that
         she had worked an average of perhaps ten hours at a time. She
         further claimed that Mr. Walters and the Director of Operations,
         John Matuvic, had told her on a number of occasions that she was
         one of the best servers on the premises.

              According to Ms. Rodriguez, when hired she was required to
         sign a blank form purporting to give her notice of her wage rate,
         overtime rate, tip-credit deduction rate, payday and whether pay
         was to be weekly or on another schedule. She testified that she was
         never given a copy of the completed form, now in the record as Cl.
         Ex. 3. She also testified that she was not given weekly pay
         statements after the first three weeks.

              As for claimant’s interactions with Mr. Walters, she testified
         that he had initially behaved correctly and that they had had a
         “friendly work relation”. Nonetheless, she said, at some point in
         the early summer of 2016, after the July 4 weekend, he had become
         more forward, offering her compliments on her appearance9, later
         commiserating with her about her evident upset at having broken up
         with her then-boyfriend, and at one point offering her a trip to


         Rodriguez had made on May 27, 2017, the day before she was fired.
         The spreadsheet was based on a listing of all sales made by
         servers on that date. (Cl. Ex. 6).
               8
               We understand that the premises include a restaurant, a
         lounge and the beach area, with food and drinks served. In the
         beach area there were several bars, including a so-called coconut
         bar, from which beer, cocktails, Red Bull and water were served.
         The other bar also served hard liquor.
               9
               The examples of compliments provided by Ms. Rodriguez were
         quite mild, specifically, that Mr. Walters would tell her that
         she “looked nice” or that he “liked [her] hair”.

                                                  8
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 10 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         Thailand, where he was planning to travel. She reported that she
         declined the offer.

              She claimed as well that before the breakup with her
         boyfriend, she had asked to take off the July 4 holiday weekend,
         apparently for a planned trip with the boyfriend, and she reported
         that Mr. Walters had first said that she could lose her job if she
         did so, but then in effect admitted that he was kidding, allowing
         that she should not worry, as he tended to fall in love quickly and
         get over it easily.10

              Ms. Rodriguez further testified that Mr. Walters frequently
         touched her “inappropriately”, by putting his arm around her waist,
         despite her telling him not to do so. In particular, she mentioned
         one occasion in mid-August when he did so while apparently drunk,
         and she pushed him off, saying “Leave me alone”, to which he
         responded by asking her “What’s wrong with you today?” According to
         claimant, he also invited her “a handful of times” to join him in
         his residential neighborhood for a drink -- an invitation that she
         declined -- and on at least one very early occasion shared stories
         with her of his own romantic escapades, referring to his woman
         friends as “bitches and hos” and mentioning that he traveled to
         Thailand for the women there. He also followed her on her Instagram
         account, although he apparently did not send her any offensive
         messages by that route.

              According to Ms. Rodriguez, she did not complain to management
         about this behavior despite La Marina’s no-harassment policy, and
         limited herself to mentioning to some friends that her boss was
         sometimes “weird”. She explained that she had not bothered to
         complain because her job was to last only “one month” (apparently
         from the time when Mr. Walters became more intrusive) and the pay
         was good.

              Following the end of the summer season, Ms. Rodriguez
         reported, she asked Mr. Walters whether she could return for the
         2017 season. As she had other work plans for the 2017 summer, she
         was intending to work at La Marina only during the Memorial Day
         weekend, because it was the busiest time and thus offered her a
         tempting money-making opportunity, but she did not inform Mr.
         Walters of these plans, leaving him to assume that she would work
         the full summer. She testified that he agreed to her return, and
         they exchanged seemingly friendly text messages on a few occasions.
         Indeed, on one such occasion she asked him whether she could bring


               10
               Ms. Rodriguez herself described this repartee as a form of
         joking.

                                                  9
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 11 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         a friend to La Marina for free drinks, which he said was fine, and
         she thanked him using the term “bae” and added a kissing emoji.
         (See Cl. Ex. 4).

              According to Ms. Rodriguez, she arrived for work on Saturday,
         May 27, 2017 –- the first of her planned three days of work at La
         Marina -- and attempted to clock in, but the business office did
         not have a code number for her to do so. She was assigned to the
         coconut bar at the beach section, and she set up there. During the
         set-up, she says, Mr. Walters stood quietly behind her but said
         nothing. At some point, in her account, he asserted that he would
         not engage in small talk with her, because she was “wifed up”, an
         allusion, she claims, to the fact that she again had a boyfriend,
         a fact supposedly known to Mr. Walters because he was following her
         on her social media accounts. Some hours later, she reported, she
         was in conversation with a security guard, when Mr. Walters
         approached her and angrily demanded in very profane terms that she
         stop conversing and texting, and start helping her fellow
         bartenders.11 She testified that she was deeply hurt by this tirade,
         started to cry and retreated to the main bar, where she spent the
         rest of her shift.

              Her last day of work at La Marina was May 28. She reported
         that she was again unable to clock in but began her work, serving
         one customer at the main beach bar12, only to be told by a security
         guard that she was to be escorted off the premises, apparently at
         the instigation of Mr. Walters, who had briefly and silently stood
         behind her while she set up but had not spoken to her. When she
         asked for an explanation, she was told to talk to Mr. Mutovic, the
         Chief of Operations, and to collect her pay the following Friday.
         She left, and returned at the end of the week, as instructed, to
         collect her pay for the short time that she had worked that
         weekend. While at the premises she met with Mr. Mutovic, who told
         her that he did not know the details of the reasons for her
         termination and that he did not “have a problem with [her].” (See
         Cl. Ex. 12). After receiving her pay, she left.

              According to Ms. Rodriguez, she was so traumatized by the
         circumstances of her termination that she did not pursue her summer


               11
               Claimant quoted Mr. Walters as saying, “Are you retarded?
         Are you going to play with your pussy all day? Go help the other
         bartenders.”
               12
               Ms. Rodriguez said that she was instructed at the start of
         the shift to assist at the main beach bar rather than run the
         coconut bar.

                                                  10
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 12 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         work plans, including an unspecified music project with Sony,
         modeling, and server work at some other venue. She asserted that,
         because of the trauma, she had also declined a possible acting job
         because the role involved kissing someone, and she announced to her
         boyfriend that she could no longer do any sort of work. She also
         stopped socializing, and implied that her inability to work for
         many months thereafter also led to her breaking up with her then-
         boyfriend and damage to her relationships with her parents and
         friends. She reported that in the wake of the termination she
         suffered from panic attacks “every couple of days” and still does
         on occasion, and that she tried at least one session of
         psychotherapy and some Xanax, which did not work. She also stated
         that, as a consequence, she had given up her apartment and gone to
         live with her mother. Ultimately, she reported, in November 2017
         she took a job as a server in a different establishment and has
         worked there since.

                        B. The Hearing: Respondents’ Case

              Respondents rely mainly on the testimony of Mr. Walters,
         although he did not address the details of respondents’ record
         keeping of time worked and pay calculations. He testified that he
         is an experienced manager of personnel at restaurants and clubs,
         and was hired by MRG for the 2016 summer season to supervise some
         of the staff at La Marina. He had previously seen Ms. Rodriguez
         serving at a club and thought her to be skilled. Accordingly, when
         she applied for work at La Marina, he hired her.13

              According to Mr. Walters, during the summer 2016 season he
         thought Ms. Rodriguez’s performance to be satisfactory, and had no
         significant complaints about her. Accordingly, when she indicated
         an interest in working there the next summer season, he agreed. He
         also added that, in rehiring her, he had assumed that she would
         work there the entire summer and that he would not have rehired her
         if he had known that she intended to work there for only one
         weekend.

              He denied Ms. Rodriguez’s accusations that he had engaged in
         unwanted or suggestive behavior toward her at any time. Thus, he
         asserted that he had not grabbed her, had not invited her for
         drinks, had not suggested that she accompany him on a trip to
         Thailand and had not shared stories of his girlfriends. He also


               13
               There seems to be some conflict on this point with Mr.
         Walters’ deposition testimony, in which he indicated that the
         final decision on hiring was left to Mr. Mutovic. (Walters Dep.
         24:10-19).

                                                  11
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 13 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         denied having joked with her before the July 4 weekend about
         falling in and out of love.

              As for the events of the 2017 Memorial Day weekend, Mr.Walters
         denied having refused to talk to Ms. Rodriguez on the 27th or
         referring to her as “wifed up”. In explaining the events leading to
         the termination, he asserted that she had engaged in a series of
         actions that were plainly in violation of La Marina policy and
         harmful to its business interests. These included failing to attend
         any one of several training sessions before the start of the
         season, failing to attend the pre-shift meeting of servers, failing
         to obtain a code number to allow her to clock in14, arriving late
         to work, talking on her cell phone and chatting with the security
         guard while the other bartenders were very busy.

              Of particular concern, he asserted that he had determined
         through Saturday and after the end of her shift that she had been
         mishandling money at the bar registers. In seeking to explain this
         finding, he noted that beers sold at the beach area were priced
         somewhat higher than in the restaurant, and that the prices were
         prominently posted on a board behind the beach bars. He testified
         that through a computer system he had real-time access to the
         charges being run up via the point-of-sale system, and he noted
         that on a number of sales Ms. Rodriguez was entering purchases for
         beers at the lower restaurant prices rather than the beach prices.
         Based on his experience, he said, this indicated that she was
         siphoning money from the sales since she was undoubtedly charging
         the customers the posted higher prices but entering only the lower
         prices in the system (a practice known as “short ringing”). (See
         Resp. Ex. 2; see also Cl. Ex. 7 at 13th & 14th pages).15 He further
         indicated that he was advised at some point by the head bartender,
         named Marvin Fernandez, that Ms. Rodriguez had suggested to him
         that they change the system (or persuade Mr. Walters to change the
         system) so as to add a suggested tip to the billing. Finally, he
         mentioned at one point that Ms. Rodriguez had left hurriedly at the
         end of her Saturday shift and had not done the required
         reconciliation of her sales and funds. He seemed to suggest, albeit
         in vague terms, that when he went over these accounts they did not


               14
               He indicated that this failing was a result of her missing
         the training sessions.
               15
               In a passage from Mr. Walters’           deposition on which he was
         questioned, he testified that he had           discovered the anomaly by
         doing a reconciliation of sales data           after the May 27 shift had
         ended and Ms. Rodriguez had left the           premises. (Walters Dep. at
         77:13 - 79:24).

                                                  12
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 14 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         reconcile, seemingly confirming his suspicion about her.

              According to Mr. Walters, he recommended to Mr. Mutovic that
         Ms. Rodriguez be terminated, and that decision was implemented
         early in her Sunday shift. He also speculated that Ms. Rodriguez
         may have been motivated to steal even small amounts because she was
         planning not to return to work after the end of that weekend.


               VI. Post-Hearing Submissions

              The parties were requested to make post-hearing submissions,
         particularly in view of claimant’s change of position on her wage
         claims.

              In Ms. Rodriguez’s subsequent submission she contended that
         her unpaid wages totaled $759.60, that she was entitled to an award
         of liquidated damages as well, and that respondent’s violation of
         the documentation requirements of section 195(1) and (3) of the New
         Yok Labor Law justified an additional award of $7,600.00. As for
         her gender claim, she argued that Mr. Walters had not denied making
         at least two “degrading gender-based comments” and that these by
         themselves constituted a violation of the New York Human Rights
         law. She further reiterated her contention that Mr. Walters had
         made additional objectionable statements during the summer of 2016,
         had engaged in grabbing her without permission, had offended her by
         complimenting her looks and inviting her to Thailand and had also
         violated statutory norms by telling her, in occasionally obnoxious
         terms, about his own romantic life. She further argued that Mr.
         Walters had been responsible for her termination and that, in
         context, he had done so, in whole or in part, because he was
         “infatuated” with her and thus, presumably, jealous. In further
         support of this contention, she argued that the documentary and
         other evidence demonstrated that Mr. Walters’ accusation that she
         had engaged in “short ringing” was false and pretextual.

              Respondents’ post-hearing submission tracked their contentions
         from their pre-hearing submissions. They noted the lack of
         corroboration for Ms. Rodriguez’s allegation that Mr. Walters had
         repeatedly harassed her in the presence of other staff members,
         including the absence of testimony or documents such as e-mails,
         text messages and journal entries16, as well as the friendly, and
         arguably flirtatious, text messages from Ms. Rodriguez after the


               16
               At one point Ms. Rodriguez testified that she had kept
         some sort of diary, but she never produced any such document in
         discovery.

                                                  13
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 15 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         2016 season. They also cited Ms. Rodriguez’s failure to complain to
         management despite the existence of an explicit non-harassment
         policy, and the absence of any harassment complaint by any of the
         approximately 150 La Marina employees over five years (a factual
         assertion not reflected in the evidentiary record). Respondents
         offer the hypothesis that Ms. Rodriguez invented these allegations
         after her termination, and that she was stealing petty sums on her
         planned last weekend of work, thus justifying her removal from the
         premises.

              As for the wage claims, respondents rely on the computerized
         record-keeping system, and note claimant’s original -– and now
         abandoned –- assertion that she was paid no wages. As for the tip-
         credit question, they argue that plaintiff has not shown that she
         was “ineligible” for the tip credit17, and they go on to make a
         number of assertions that are entirely devoid of evidentiary
         support, arguing that she received either checks with pay stubs
         attached or pay statements in connection with direct deposits.18 As
         for the number of hours that claimant worked, they argue that she
         should be bound by whatever hours are reflected in the electronic
         timekeeping system if “such hours comport with the hours worked by
         similarly situated employees” (Resp. Post-Hearing Memo at 4th page),
         but the record is bare of evidence as to the hours worked by other
         employees.

               ANALYSIS

               I. The Wage Claims

              Claimant currently pursues claims under both the FLSA and the
         New York State Labor Law for failure to pay minimum wage. She also


               17
               They observe that Ms. Rodriguez did not spend more than 20
         percent of her work time performing non-tip work, which would
         take her out of the category of workers potentially subject to a
         tip credit. This is a red herring, as claimant never made such an
         argument, and instead relies on the asserted failure of La Marina
         to comply with statutory requirements of documentation under
         section 195 of the Labor Law.
               18
               Respondents offered no evidence as to the documentation
         that accompanied paychecks or as to the procedures and paperwork
         involved in direct deposits. In any event, Ms. Rodriguez seemed
         to concede that she had received pay statements for the first
         three weeks of the 2016 season, but asserted that she had
         received none thereafter, when she was apparently being paid by
         direct deposit.

                                                  14
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 16 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         asserts claims for violation of section 195 of the New York Labor
         Law by virtue of respondents’ failure to provide the required wage
         notice at the time of hiring and its asserted failure to provide
         weekly pay statements. We address each of these claims in turn.19

                        A. Minimum Wage: Tip Credit20

              Now that Ms. Rodriguez no longer contends that La Marina
         failed to pay her any wage, her claims for underpayment of minimum
         wage reduce to two contentions. First, she asserts that the
         payments that she received from the restaurant were premised on the
         assumption by MRG that it was entitled to take a tip credit, and
         she contests that assumption. If she is correct, necessarily she
         was underpaid. Second, she asserts that for two of the weekends
         that she worked for La Marina early in the 2016 summer season, she
         worked longer hours than MRG credited to her.21

              We start by briefly summarizing how the payment system seemed
         to work at La Marina. Calculation of weekly payments was done by a
         computer for which inputs were initially made by a clock-in/clock-
         out system to determine hours worked. With established hourly wages
         (in Ms. Rodriguez’s case all but the first week were paid at $7.50
         an hour, see Cl. Ex. 1), and documentation of hours worked, the
         system calculated the amount of hourly pay -– including spread of
         hours -- plus credit card tips,22 subtracted tax and related


               19
               She no longer pursues her claim for spread-of-hours
         compensation. That is not surprising since the payroll register
         reflects payment of spread-of-hours compensation for all pay
         periods in which the number of work hours listed would trigger
         such a payment under New York law. (Cl. Ex. 1).
               20
               In addressing Ms. Rodriguez’s minimum-wage claim, we focus
         on the New York Labor Law, which embodies provisions equivalent
         to, and in certain respects more favorable than, the FLSA.
               21
               At the hearing, Ms. Rodriguez also questioned the absence
         of a “week 28" on the payroll register, while noting that she had
         taken a vacation over the July 4 weekend. The register seems
         consistent with her absence on that weekend, as it lists a
         payment on July 1, presumably for the prior week’s service
         (designated week 27), and then the next payment on July 15
         (designated week 29), presumably for her work on the weekend
         after the July 4 weekend.
               22
               Mr. Walters and Ms. Rodriguez noted that cash tips were
         divided by the bartenders as part of a tip pool after giving 20

                                                  15
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 17 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         withholdings and a sum for meals, and thus determined net pay,
         which was typically distributed either by check or by direct
         deposit into the employee’s account.23

              Since Ms. Rodriguez and the other bartenders received tips,
         her employer was presumptively entitled to take a tip credit. In
         2016, the minimum wage in New York City for restaurant employees
         whose employer had at least eleven employees was $9.00, with a
         minimum cash wage from the employer of $7.50. See N.Y.C.R.R. tit.
         12, secs. 146-1.2, 146-1.3(b)(4) (2016); N.Y. Labor Law sec.
         652(1).24 According to the payroll register, except for the first
         week, when her pay was calculated at $9.00 per hour, she was paid
         at a rate of $7.50 (Cl. Ex. 1), which is consistent with MRG taking
         the $1.50 tip credit.

              Whether this calculation by MRG is defensible turns on whether
         MRG complied with the requirements of section 195(1) of the New
         York Labor Law by providing to claimant at the start of her
         employment in 2016 and 2017 a notice of her gross wages, overtime
         rate, the amount of any tip credit, and other deductions as well as
         the date for pay. Under New York law, failure to take this step
         precludes the employer from claiming a tip credit. See N.Y.C.R.R.
         tit. 12, secs. 146-1.3 (tip credit available “if the employee has
         been notified of the tip credit as required in section 146-2.2") &
         146-2.2 (employee must be given notice inter alia of “her pay rate




         percent to supporting bar employees. As for credit-card tips,
         according to Mr. Walters, the restaurant calculated the amounts
         due to each bartender and paid that sum as part of its weekly
         wage payments. This scenario is consistent with the payroll
         register. (Cl. Ex. 1).

               23
               On occasion, if circumstances required, payment was made
         in cash –- for example, when Ms. Rodriguez collected her last
         wages, for the 2017 Memorial Day weekend, after she had been
         terminated. (Cl. Ex. 9).
               24
               For the following year the minimum wage was increased to
         $11.00, the required cash wage was $7.50, and the maximum tip
         credit was $3.50. See N.Y.C.R.R. tit. 12, sec. 146-1.3(b)(1)(i);
         N.Y. Labor Law sec. 652(1)(a); Dep’t of Labor, Wage Order summary
         – Hospitality Industry, https://labor.ny.gov./forumdocs/wp.


                                                  16
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 18 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         and tip credit”).25

              With respect to the LS 54 notice form -- the form used by MRG
         to satisfy section 146-2.2 -– respondents proffered from their
         files during discovery the requisite form, dated April 16, 2016,
         which is mostly filled out and bears the signature of Ms.
         Rodriguez. (Cl. Ex. 3). She testified, however, that she was told
         to sign the form in blank and was never given a copy, much less
         provided with the filled-out version. Given that testimony, which
         appears also in her deposition, we would expect some form of
         refutation by respondents. None, however, has been offered. The
         only proffered witness for respondents was Mr. Walters, and he
         never referred to this question, apparently because paperwork was
         handled by the La Marina business office, not by him.26 Moreover,
         respondents do not even attempt to show that they provided a notice
         form to Ms. Rodriguez at the start of the 2017 summer season, when
         the minimum wage had changed from the prior year. See p. 16, n. 24
         supra. Finally, we note that even if the filled-out 2016 notice
         proffered by respondents had been provided to Ms. Rodriguez, it
         would not have sufficed since it does not list the tip credit to be
         taken.27

              In sum, we conclude that respondents cannot justify the taking
         of a tip credit.

                        B. Number of Hours Worked

              As noted, Ms. Rodriguez asserts that the payroll register
         undercounts her hours for two of the nineteen weeks listed.
         Specifically, she testified that the listing for her first two
         weeks -- 3.25 hours for week 19 and 17.72 hours for week 2028 --


               25
               Federal law imposes the same requirement for an employer
         to claim a tip credit. See 29 C.F.R. sec. 531.59(b).
               26
               Handing employees a blank LS 54 form is apparently not
         that uncommon, whether through oversight or with intention. See,
         e.g., Sui Qin Chin v. East Market Restaurant, 2018 WL 340016, *3-
         4 (S.D.N.Y Jan. 9, 2018).
               27
               The notice is also defective in that it lists an erroneous
         overtime rate of $11.00.
               28
               These two listings appear to refer to the last week of
         April and the first week of May 2016, as the checks for those two
         pay periods are dated May 6 and 13, 2016, respectively. (Cl. Ex.
         1).

                                                  17
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 19 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         understate her actual work hours, which totaled 15 for the first
         week and 25 for the second. Respondents did not offer a specific
         rebuttal to these assertions, but appear implicitly to rely on
         their time records, as cumulated in the payroll register. Although
         hesitant to reject that documentation based solely on Ms.
         Rodriguez’s fairly conclusory testimony, I note that for the first
         of these weeks the register lists only 3.25 hours for her, and I
         would expect that if she worked for such a short time on her first
         week, Mr. Walters -- whose memory for historical details of the
         workplace and Ms. Rodriguez’s history at La Marina seems quite
         acute -– would have recalled that fact, but he remained silent on
         this question. Since Ms. Rodriguez does not now challenge the
         accuracy of any of the other listed hour totals -– which amount to
         388.47 hours -- and respondents do not offer a specific rebuttal,
         I infer that her estimates of time are sufficiently credible to
         include the additional hours in calculating wages earned.

                        C. Wages Unpaid

              With these findings in place, we turn to the calculation of
         wages earned and the amount of the shortfall in what claimant was
         paid. In 2016, the applicable hourly minimum wage was $9.00. With
         the exception of designated week 19 -- when MRG paid her $9.00 per
         hour -- respondents paid her only $7.50 per hour. The register
         reflects for all other weeks a total of 385.22 compensated hours.
         For those hours the shortfall of $1.50 per hour totals $577.83. As
         for the additional 19.03 hours about which Ms. Rodriguez testified,
         the total of unpaid wages is $171.27.

              Ms. Rodriguez’s abbreviated tenure with La Marina in 2017 led
         to a payment of $7.50 per hour for three hours. (Cl. Ex. 9). That
         year the applicable minimum wage was $11.00, and hence her pay was
         short by $3.50 per hour. Thus she is owed an additional $10.50 for
         her work on May 27 and 28.

              In sum, the unpaid minimum wages for the two seasons total
         $759.60.

                        D. Liquidated Damages

              Under current New York law, a prevailing plaintiff is entitled
         to a liquidated-damages award of 100 percent of unpaid wages unless
         her employer “proves a good faith basis for believing that its
         underpayment of wages was in compliance with the law.” N.Y. Labor
         Law secs. 198(1-a), 663(1). In arguing for an award of these
         additional damages, claimant relied in part on her now-withdrawn
         contention that MRG paid her no wages, but she also noted her
         contention –- now adopted here -– that MRG’s business office gave

                                                  18
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 20 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         her a blank LS 54 form to sign and never gave her a copy of the
         filled-in version, and indeed never fully completed that form. (Cl.
         Pre-Hearing Memo at 7).

              Respondents have the burden of proof on this question. See,
         e.g., Rana v. Islam, __ F.3d __, 2018 WL 1659667, *4 (2d Cir. April
         6, 2018). They have offered no evidence to justify avoidance of
         such an award based on failings in connection with the requirements
         of section 195. We note that although the restaurant had an
         apparently sophisticated system for tracking hours, calculating tax
         withholdings, and computing wages, its business office apparently
         chose to engage in self-evidently non-compliant procedures --
         failing to complete the LS 54 form before having the employee sign
         it, failing ever to complete the key portion of the form listing
         the amount of the tip credit, and failing to provide a copy of a
         completed form to Ms. Rodriguez. Such conduct is incompatible with
         the required showing by respondents that MRG had “a good faith
         basis for believing” that it was paying the correct wages to Ms.
         Rodriguez.

                        E. The Labor Law Section 195 Violations

              We have determined that respondents failed to provide the
         required Notice of Wages, mandated by section 195(1) of the New
         York Labor Law. Violation of section 195(1) triggers liquidated
         damages of $50.00 per workday, up to a ceiling of $5,000.00. N.Y.
         Labor Law sec. 198(1-b).29

              Claimant also testified that after the first three weeks, she
         received no weekly pay statements, a failing apparently coincident
         with MRG’s direct deposit of her wages at that time. Respondents
         have offered no evidence -– documentary or testimonial –- to rebut
         that testimony, which suffices to demonstrate a violation of
         section 195(3), requiring the employer to furnish wage statements
         each pay week. Non-compliance with this requirement exposes the
         employer to an award of $250.00 “for each work day that the
         violations occurred”, up to $5,000.00. Labor Law sec. 198(1-d).



               29
               The statute requires notice at the time of hire (N.Y.
         Labor Law sec. 195(1)), and states that “[i]f any employee is not
         provided within ten business days of his or her first day of
         employment a notice . . ., he or she may recover in a civil
         action damages of fifty dollars for each work day that the
         violations occurred or continue to occur, but not to exceed a
         total of five thousand dollars . . . .” N.Y. Labor Law. sec.
         198(1-b).

                                                  19
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 21 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




              The parties stipulated that Ms. Rodriguez worked at La Marina
         for at least 49 days in 2016 and for two days in 2017. (Stip. at
         paras. 5-6). Although counsel for Ms. Rodriguez asserted before the
         hearing that claimant would testify to having “worked approximately
         8 days in 2016 that are not reflected in the payroll register” (Cl.
         Pre-Hearing Memo at 2), she did not so testify, although she made
         vague –- and confusing -- reference to an omission of week 28 on
         the register.30 We have no reason to discredit the documentation of
         her work days on the register, and hence use 51 work days as the
         foundation for calculating statutory damages awarded to her under
         section 198.

              Claimant worked 51 days with no LS 54 notice. At $50.00 per
         day, she is entitled to an award of $2,550.00 for violation of
         section 195(1). As for the section 195(3) violations, they occurred
         on 17 of the 20 weeks when she worked for La Marina. Since the
         statements were due each week and claimant worked 51 days, that
         amounts to well over 20 violations, with each day worked in the
         absence of a pay statement constituting a violation.31 At $250.00
         per violation, she is entitled to an award of $5,000.00 under
         section 198(1-d).

                        F. Total Damages on Wage Claims

               The foregoing analysis dictates that the total of compensable


               30
               For reasons noted above, we have found the payroll
         register to be consistent with her testimony that she absented
         herself from work during the July 4, 2016 weekend.
               31
               Although the requirement of a pay statement is triggered
         each week when the employee is paid on a weekly basis, the
         relevant section provides for an award for “each work day that
         the violation occurred.” Presumably, if the employer fails to
         provide a wage statement, the violation is a continuing one and
         thus occurs each work day. In this respect we note that the
         predecessor statute provided, in significantly differently terms,
         that an aggrieved employee may recover “damages of one hundred
         dollars for each week that the violations occurred or continue to
         occur, but not to exceed twenty-five hundred dollars . . . .”
         2010 Sess. News of N.Y. Ch. 564 (S. 8380), 223rd Legislature,
         Labor Law – Wage Theft Prevention Act sec. 198(1-b)(emphasis
         added). See, e.g., Rana v. Islam, 210 F. Supp.3d 508, 515
         (S.D.N.Y. 2016), rev’d in part on other gds., __ F.3d __, 2018 WL
         1659667 (2d Cir. April 6, 2018). The change in wording from “each
         week” to “each day” implies that the violation occurs each work
         day in the absence of the required pay statement.

                                                  20
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 22 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         damages on claimant’s wage claims is $9,069.20.32

                        G. Pre-Judgment Interest

              Claimant seeks pre-judgment interest, which, under New York
         law, is mandated at an annual rate of nine percent. CPLR 5001,
         5004. See, e.g., Galeana v. Lemongrass on Broadway Corp., 120 F.
         Supp.3d 306, 321 (S.D.N.Y. 2014). Such interest is available under
         the New York Labor Law even if the claimant is awarded liquidated
         damages. See, e.g., Zhen Ming Chen v. New Fresco Tortillas Taco
         LLC, 2015 WL 5710320, *9 (S.D.N.Y. Sept. 25, 2015)(citing cases).

              For 2016, the appropriate start date for the running of
         interest is the midpoint of the period between April 27 and
         September 16, 2016. (See Cl. Ex. 1). That midpoint is July 7, 2016.
         As for the 2017 period, her work was confined to May 27 and 28,
         2017, and the start date can permissibly be set at May 27, 2017.
         Interest will continue to run until judicial confirmation of the
         final Award or its satisfaction, whichever comes first. The actual
         calculation of pre-judgment interest will thus abide the issuance
         of the final Award.

                        H. Individual Liability

              Claimant asks to hold each of the three individual respondents
         liable for the damages assessed on her wage claims. (Cl. Pre-
         Hearing Memo at 8-10). Respondents do not directly address this
         question, perhaps assuming that no liability will be found, thus
         mooting the issue.

              Individual, as distinguished from corporate, liability turns
         on whether the individual is an “employer”. The New York Labor Law
         definition includes “any person . . . employing any individual in
         any occupation, industry, trade, business or service or any
         individual . . . acting as employer.” N.Y. Labor Law sec. 190(3).
         Under the FLSA, which contains a similar definition, the courts
         follow a general four-factor test, which looks to whether the
         individual “(1)had the power to hire and fire the employees; (2)
         supervised and controlled employee work schedules or conditions of


               32
                    The calculation is:

                             $759.60
                             $759.60
                           $2,550.00
                           $5,000.00
             TOTAL         $9,069.20

                                                  21
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 23 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         employment; (3) determined the rate and method of payment; and (4)
         maintained employment records.” Herman v. RSR Soc. Servs. Ltd., 172
         F.3d 132, 139 (2d Cir. 1999). Although the New York Court of
         Appeals has not determined whether the same criteria govern under
         the Labor Law, see Irizarry v. Catsimitidis, 722 F.23d 99, 117 (2d
         Cir. 2013), courts generally have so assumed. See, e.g., Sai Qin
         Chen, 2018 WL 340016 at *4; Rosas v. Alice’s Tea Cup LLC, 127 F.
         Supp.3d 4, 13 (S.D.N.Y. 2015)(citing Sethi v. Narod, 974 F. Supp.2d
         162, 188 (S.D.N.Y. 2013)).

              The listed factors are not exclusive, and the claimant need
         not satisfy all to demonstrate employer status. E.g., Zheng v.
         Liberty Apparel Co., 355 F.3d 61, 717-72 (2d Cir. 2003); Sai Qin
         Chen, 2018 WL 340016 at *4. Moreover, although to be an employer
         the individual “must possess control over a company’s actual
         ‘operations’ in a manner that relates to a plaintiff’s employment”,
         Irrizary, 722 F.3d at 109, he need not be shown to have actually
         exercised that power. See id. at 108. Thus, “an individual
         defendant who . . . ‘made major corporate decisions’ but ‘did not
         have day-to-day control of specific operations’” can be deemed an
         employer because “the defendant’s responsibilities, which included
         determining employee salaries, constituted “‘operational control of
         significant aspects of the corporation’s day to day functions.’”
         Id. (quoting Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962,
         966 (6th Cir. 1991)(emphasis in original)).

              Judged by these criteria, the individual respondents are
         properly deemed to be Ms. Rodriguez’s employers. Mr. Walters had
         the power to hire and fire33, he controlled the servers’ schedules
         and he also directed where they were to be assigned or reassigned
         during their shifts. Moreover, by his own testimony, he closely
         supervised their performance throughout their shifts and directed
         changes in operations on the spot as needed. These roles are
         sufficient to identify him as claimant’s employer. See, e.g., Wang
         v. LW Rest. Inc., 81 F. Supp.3d 241, 254-55 (E.D.N.Y. 2015).

              As for Messrs. Rosen and Tenenbaum, each individually owned
         approximately 26 percent of MRG and were two of the three members


               33
               At one point Mr. Walters suggested that he was empowered
         only to recommended firing decisions to the Director of
         Operations, Mr. Mutovic, but he plainly decided to hire Ms.
         Rodriguez, and the recording of claimant’s last conversation with
         Mr. Mutovic, when she collected her final wages after her
         termination, seems to indicate that Mr. Walters was free to act
         on his own in the termination decision and that he did so, merely
         informing the Operations Director of his decision.

                                                  22
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 24 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         of the Board or Directors. (Stip. at paras. 8-9). Mr. Tenenbaum
         also served as general counsel to MRG. (Id. at para. 10). As Board
         members, they had the authority to hire managers (including Mr.
         Walters), to fire them and any other employees, and to set their
         pay. (Id. at paras. 13-15; Rosen Dep. 24:9-11). The Board would
         typically meet weekly or twice weekly during the summer season, and
         was responsible for significant financial decisions, as well as
         more mundane restaurant questions, such as “the proper way to set
         up a venue, layout, floor plan, to glassware, to products [the
         restaurant was] carrying, to different cocktails, changing the
         menu.” (Walters Dep. 104:18-105:15). This close attention to the
         details of running the restaurant and their control of managerial
         employees and, potentially, of non-management employees suffice to
         deem them employers as well.


               II. Gender Discrimination

              Claimant’s remaining claim is for gender discrimination in
         violation of the New York City Human Rights Law, which is embodied
         in section 8-107(1)(a) of the Administrative Code. In substance,
         Ms. Rodriguez asserts that she was subjected over a significant
         portion of her work time with La Marina to a series of sexually
         suggestive and unwelcome remarks and physical contacts by her
         supervisor, Mr. Walters, and that her rejection of these approaches
         and contacts, as well as his knowledge of her ties to her
         boyfriend, culminated in his arranging for her termination. As
         noted, he denies all of these accusations.

              We start by noting that the City’s Human Rights Law does not
         strictly parallel either federal or state law. Under the Local
         Civil Rights Restoration Act of 2005, N.Y.C. Local L. No. 85,
         courts must undertake an independent assessment of the evidence
         based on the more liberal standards embodied in that statute. In
         relevant part the statute states that it is an “unlawful
         discriminatory practice” [f]or an employer . . . because of the .
         . . gender . . . of any person . . . to discharge from employment
         such person or to discriminate against such person in compensation
         or in terms, conditions or privileges of employment.” N.Y.C. Admin.
         Code sec. 8-107(1)(a). As summarized by the Second Circuit, the
         term “discriminate against . . . in terms, conditions or privileges
         of employment” encompasses any action that “forc[es] a targeted
         employee to suffer ‘unwanted gender-based conduct’ . . . even if
         the harassing conduct does not rise to the level of being ‘severe
         and pervasive.’” Mihalik v. Credit Agricole Cheuvreux North Am.,
         Inc., 715 F.3d 102, 110 (2d Cir. 2013)(quoting Williams v. New York
         City Housing Auth., 61 A.D.3d 62, 872 N.Y.S.2d 27, 38 (1st Dep’t
         2009)). Thus, “‘liability is normally determined simply by the

                                                  23
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 25 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         existence of differential treatment.’ . . . The plaintiff need only
         demonstrate ‘by a preponderance of the evidence that she has been
         treated less well than other employees because of her gender,’” id.
         (quoting Williams, 872 N.Y.S.2d at 39), and “the challenged conduct
         need not even be ‘tangible (like hiring or firing)’”. Id. (quoting
         Williams, 872 N.Y.S.2d at 40). The “severity and pervasiveness” of
         the conduct is relevant only to the amount of damages. Id. (citing
         Williams, 872 N.Y.S.2d at 38).

              Ms. Rodriguez asserts that she was subjected to unwanted
         verbal flirtatiousness by Mr. Walters (including at least a one-
         time expression of love, repeated statements of admiration for her
         appearance, invitations to off-site drinks and an overseas trip,
         comments about his romantic life and other women), as well as
         offensive grabbing of her waist, an insulting and obscene tirade
         the day before her termination and, finally, the termination
         itself, purportedly undertaken in a fit of jealousy. If these
         allegations were borne out by the evidence, plainly they would
         constitute violations of the City Human Rights Law.

              In a case involving purely the credibility of two interested
         parties, we look to indicia of credibility. The first and most
         troubling sign in this case starts with Ms. Rodriguez’s assertion,
         found in her Statement of Claim, that MRG paid her no wages and
         that she was reliant purely on tips. This version was somewhat
         modified in her pre-hearing memoranda, in which she claimed that
         for most of her work weeks she was paid nothing by her employer.
         Both versions prove to have been false, and we are left to infer
         that she invented these claims for the purpose of inflating her
         damages.34 This blatant dishonesty is, by itself, sufficient to put
         in substantial doubt her version of events insofar as her account


               34
               Theoretically, it is possible that Ms. Rodriguez
         accurately advised her attorney otherwise and counsel
         misunderstood what she was saying, but the record is bare of any
         suggestion that this was the case, and we have no reason to
         suspect that able counsel would have misapprehended such a
         crucial fact, and would have persisted in that error without
         correction by Ms. Rodriguez at some point. It is also conceivable
         that Ms. Rodriguez actually believed, albeit incorrectly, that
         she had not been paid, but this surmise is both unsupported by
         the record and wildly implausible in any event. She is an
         experienced restaurant/nightclub employee and her background in a
         variety of self-described endeavors is inconsistent with her
         remaining in ignorance of the amount of her pay or its total
         absence. To the contrary, she seems to have been quite focused on
         it.

                                                  24
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 26 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         is designed to demonstrate the viability of her discrimination
         claim.

               Some of her testimony on discrete issues adds further doubt
         as to her reliability. Thus, for example, on cross-examination she
         was questioned about her use of the expression “bae” in a
         communication to Mr. Walters. She responded that she did not know
         what the term meant, even as she was pressed on the fact that it is
         a recognized expression of affection. Again, her claim of ignorance
         was entirely incredible.35 Also lacking in credibility is her
         testimony that, as a result of her termination (which was not her
         first experience of this kind)36, she was so emotionally distraught
         that she was unable to function at all in any work or social
         setting until the following November, could not face going outdoors
         for many months, and was rendered so impecunious (despite a
         scheduled work offer for the summer) that she lost her boyfriend as
         a result. It also bears mention that, despite her purported
         indisposition, she stated that she continued to entertain 3,000
         followers on Instagram in the face of all of these travails.
         Finally, we note her admission that when she sought to be rehired
         for the 2017 summer season she intended to stay only for the
         Memorial Day weekend because it offered the most lucrative pay, but
         was fully aware that La Marina understood that she was committing
         for the entire season. Such willingness to deceive for monetary
         gain is itself a red flag on truthfulness.

              All of that said, there remains the question of whether she
         has demonstrated by a preponderance of the evidence some or all of
         the misconduct that she claims was inflicted on her by Mr. Walters.
         I am satisfied that she has not met her burden.



               35
               “Bae” is described as “a slang term of endearment
         primarily used among youth in North America. It came into
         widespread use around 2013 and 2014 through social media and hip-
         hop and R&B lyrics. It usually refers to a person’s romantic
         partner, especially a boyfriend or girlfriend . . . . It was a
         runner-up for the Oxford Dictionaries 2014 Word of the Year.”
         Wikipedia, https://en.wikipedia.org./wiki/Bae_(word).

               36
               Ms. Rodriguez testified that, some years before, she had
         been fired by a club at which she had worked as a waitress
         because one of her tables had successfully protested a credit
         card charge of approximately $20,000.00. She indicated that the
         dispute was triggered by the absence of a signature of the
         cardholder on the credit card slip.

                                                  25
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 27 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




              Claimant paints a picture of Mr. Walters as obsessed with her,
         to the point of firing her for having apparently mentioned her
         boyfriend on her Internet posts, but this seems implausible. Of
         particular note, after Ms. Rodriguez had spent the summer season at
         La Marina, she departed in September 2016, and did not return until
         May 27, 2017. In all that intervening time, however, the only noted
         communications that she seemed to have had with Mr. Walters were an
         affectionate-seeming inquiry to him as to whether she could bring
         a friend to La Marina for free drinks, and her misleading
         confirmation to him that she wanted to return for the 2017 season.
         There is no indication that he was attempting to reach out to her,
         much less seeking to pursue her.37 This absence of evidence
         undercuts the narrative about Mr. Walters’ extreme focus on Ms.
         Rodriguez, and it also makes less plausible her account that on her
         return to La Marina in May 2017 Mr. Walters immediately undertook
         aggressive measures against her, culminating with her termination,
         all in a fit of uncontrolled jealousy.

               As for Ms. Rodriguez’s report that during the 2016 season he
         frequently grabbed her and did so in the presence of other staff
         members, we are faced with the previously described doubts about
         her general credibility. Moreover, her dark version of events is
         undermined to a degree by the alacrity with she sought to return to
         La Marina in May 2017, particularly in view of the plethora of
         other work opportunities that she described as being available to
         her.38

              Ms. Rodriguez also cites Mr. Walters’ comments to her
         complimenting her on her appearance or mentioning his experience
         with women, and we assume that such banter is commonplace in this
         type of work setting, but again we are left with doubts based on


               37
               Mr. Walters testified that he followed her and other
         employees on the Internet, but did so passively during the off-
         season to catch up on their activities and future availability
         for La Marina.
               38
               We note also that claimant offered only her own testimony
         and, when asked why she had not proffered the testimony of any of
         the asserted witnesses, she responded unconvincingly that she had
         not known that she needed corroboration. Although we are aware of
         the potential difficulty in obtaining witness cooperation,
         particularly if the witnesses remain in the employ of the
         respondents, claimant offered no indication that any effort had
         been made to procure such cooperation, a possibility that counsel
         presumably had explored with her client.


                                                  26
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 28 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         Ms. Rodriguez’s credibility issues, as well as the relative
         triviality of this claimed conduct. See, e.g., Williams, 872
         N.Y.S.2d at 41. Simply stated, we are not persuaded that Ms.
         Rodriguz has proven that Mr. Walters engaged in verbalization
         during the 2016 season that amounted to a violation of the City
         Human Rights Law. See, e.g., Russo v. Presbyterian Hosp., 972 F.
         Supp.2d 429, 450-51 (E.D.N.Y. 2013)(“Isolated incidents of
         unwelcome verbal and physical conduct have been found to constitute
         the type of ‘petty slights and trivial inconveniences’ that are not
         actionable even under the more liberal standard of the
         NYCHL.”)(citing & quoting inter alia Magnoni v. Smith & Laquercia,
         LLP, 701 F. Supp.2d 497, 505-06 (S.D.N.Y. 2010)).

              The remaining question concerns the events of May 27-28, 2017.
         Here, too, we find that Ms. Rodriguez has not demonstrated by a
         preponderance of the evidence that she was subjected to gender
         discrimination. The account by Mr. Walters as to his reasons for
         triggering the termination of claimant’s job involved a congeries
         of asserted failings on her part, including failure to appear for
         a mandatory training session, failure to attend a pre-shift meeting
         on either day, arriving late for work, failure to clock in
         (resulting from her failure to attend the earlier sessions),
         ringing up incorrect low prices for a number of her orders
         (suggesting that she may have been pocketing the difference),
         texting on her phone during a busy part of the shift, chatting with
         a security guard during that very busy time as other bartenders
         strained to meet the customers’ demands, and leaving the premises
         prematurely without having done her required cash reconciliation.39

              Although not free from doubt, this scenario –- that Mr.
         Walters was motivated solely by his assessment (accurate or not) of
         claimant’s job performance –- is somewhat more plausible than



               39
               Of possible significance in assessing Mr. Walters’
         assertion that claimant arrived late and left early on May 27,
         2017 is Cl. Ex. 9, the sheet listing her last payment from La
         Marina, which was apparently for that day. The sheet specifies
         that she was being paid for three hours for the day (incorrectly
         listed as May 29), and she never challenged the accuracy of that
         calculation of her hours for her last weekend. Indeed, she was
         quite specific in testifying that the only recorded hours that
         she was contesting at the hearing were those listed for her first
         two work weeks in 2016. If in fact she worked only three hours on
         May 27 –- concededly a very busy day on the Memorial Day weekend
         -- that would suggest that she was not present for a considerable
         part of her scheduled shift.

                                                  27
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 29 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         claimant’s alternative version of a love-sick abuser.40 In this


               40
               In attacking Mr. Walters’ account, Ms. Rodriguez notes
         that sales records for May 27 indicate that she was not the only
         bartender to ring up some prices that were lower than the posted
         beach-section prices (Cl. Post-Hearing Memo at 3-4). By her
         account, she may have done so in five transactions but the sales
         records reflect ten additional underpriced sales, presumably by
         some other of the many bartenders on staff. While that might
         support an inference that Mr. Walters was targeting her, he may
         have been justified in doing so because of the balance of her
         questionable behavior that day (including an early departure and
         failing to do a cash reconciliation). Moreover, the fact that
         others may have also been manipulating pricing may simply suggest
         a more widespread problem of bartender misconduct or ineptitude.

              Ms. Rodriguez also suggests that if Mr. Walters was aware of
         such improper pricing, he would (or should) have spoken to her at
         the time instead of arranging for her firing. In fact, Mr.
         Walters was unclear as to when he became aware of the mis-
         pricing. At one point he seemed to say that he was able to
         monitor cash register transactions in real time but later said
         that he had confirmed his suspicions only after the shift was
         ended, Ms. Rodriguez had departed without doing the required
         reconciliation, and he had checked her cash receipts.

              Claimant further asserts in testimony that in her experience
         other employees had arrived late or texted on the job without
         being fired. She offered no specific testimony, however,
         indicating that employees who were guilty of such an extensive
         list of misdeeds as Mr. Walters had leveled at her were
         tolerated.

              Ms. Rodriguez also notes that although Mr. Walters testified
         that the senior bartender, Mr. Fernandez, had alerted him to the
         suspicion that Ms. Rodriguez was seeking to inflate her
         compensation, respondents did not call Mr. Fernandez as a
         corroborating witness. There was also some question about Mr.
         Walters’ claim that he had only recommended firing Ms. Rodriguez,
         with the ultimate decision made by Mr. Mutovic. That seems
         questionable, Ms. Rodriguez suggests, because when she came to
         the office to collect her last pay, Mr. Mutovic told her that he
         did not know the details of what had occurred and had nothing bad
         to say about her (a conversation captured on a recording played
         at the hearing). (Cl. Ex. 12). It is possible that Mr. Walters
         sought to downplay his ultimate responsibility for the
         termination –- though his central role is not disputed -- but it

                                                  28
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 30 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         regard we note that Ms. Rodriguez intended to work at La Marina for
         only three days, to pick up some quick pay, and therefore could
         well have been less motivated to comply with work requirements, as
         she was planning to absent herself within days. We also observe
         that when questioned about the termination of other employees, Mr.
         Walters cited a number of servers and others (both men and women)
         whom he had terminated for misconduct or failings that were
         generally within the range of shortcomings that he noted with
         respect to Ms. Rodriguez.

              In sum, we conclude that claimant’s gender-discrimination
         claim fails on the merits.


               III. Attorney’s Fees

              Ms. Rodriguez seeks an award of attorney’s fees premised on
         her assumption that she would prevail on all of her claims. For
         reasons noted, she has prevailed only on a portion of her wage
         claims, but that is a victory that justifies deeming her a
         “prevailing party”. N.Y. Labor Law sec. 663(1). See, e.g., Imbeault
         v. Rick’s Cabaret Int’l Inc., 2009 WL 2482134, *1 (S.D.N.Y. Aug.
         13, 2009). See also McGrath v. Toys “R” Us, Inc., 3 N.Y.3d 421, 788
         N.Y.S.2d 281 (2004)(plaintiff who achieves only partial success may
         be awarded fees under New York City Human Rights Law)(citing Farrar
         v. Hobby, 506 U.S. 103 (1992)). We will therefore award her
         attorney’s fees for work attributable to her successful claims.
         N.Y. Labor Law secs. 198(1-a), (1-b) & (1-d); id. sec. 663(1). See,
         e.g., Galeana, 120 F. Supp.3d at 323 (awarding fees under section
         198(1-a)).


               IV. Allocation of JAMS Fees

              In respondent’s Post-Hearing Memorandum, they ask that we
         order that the fees charged for this arbitration be split equally
         between claimant and respondents. (Resp. Post-Hearing Memo at 6th
         page). That request is denied. JAMS Employment Rule 31(c) specifies
         that if an arbitration is compelled as a condition for the
         claimant’s employment –- as was the case here -- the employee’s
         financial responsibility is limited to paying her share of the JAMS


         is also plausible that during Mr. Mutovic’s last encounter with
         claimant, he deliberately downplayed his knowledge of the reasons
         for Ms. Rodriguez’s termination in an understandable desire to
         defuse what could only be described as a very awkward encounter
         with her.

                                                  29
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 31 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         Case Management Fee. The rule does not suggest any basis for
         exposing an employee to a more substantial financial obligation,
         and we are aware of none, particularly in a case in which the
         employee has prevailed to some degree on one or more of her claims.


                                          Conclusion

              For the reasons stated, under the New York Labor Law Ms.
         Rodriguez is awarded $9,069.20 as damages on her claims for failure
         to pay minimum wages and failure to comply with the notice and pay-
         statement requirements of N.Y. Labor Law secs. 195(1) & (3). This
         award is made jointly and severally against all respondents. She is
         also entitled to receive from respondents MRG and Rosen a payment
         of $185.00, in compensation for the court reporter appearance fee
         incurred in scheduling a deposition of MRG by respondent Rosen that
         respondents and counsel failed to attend. (See Scheduling Order No.
         3 & Scheduling Order No. 4 at para. 6).

              Ms. Rodriguez is also entitled to an award of statutory
         interest of nine percent on her unpaid wages. That interest is to
         run from July 7, 2016 for unpaid 2016 wages and from May 27, 2017
         for unpaid 2017 wages, with interest terminating on the earlier of
         judicial confirmation of this Award or its satisfaction. Finally,
         she will be awarded reasonable attorney’s fees for time spent in
         litigating the successful Labor Law claims. All of her other claims
         are dismissed.

              Absent agreement between the parties as to the amount of
         attorney’s fees, within ten days claimant may serve and file papers
         (including contemporaneous time records) in support of her claim
         for such fees. Respondents may respond within ten days thereafter.

               The parties are to bear their own costs.



         Dated: April 24, 2018




                                                                  /s/
                                                       __________________________
                                                       Michael H. Dolinger
                                                       Arbitrator

                                                  30
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 5Case   1:19-cv-05577-KPF Document 1-7 Filed 06/17/19 Page 32 of 32
                                                                       RECEIVED   NYSCEF: 05/20/2019




         Copies of the foregoing Interim Arbitral Award have been sent this
         day to:

         Denise A. Schulman, Esq.
         Joseph & Kirschenbaum
         32 Broadway
         Suite 601
         New York, New York 10004
         denise@jhllp.com

         Lawrence Morrison, Esq.
         Robert L. Kraselnik, Esq.
         Morrison Tenenbaum PLLC
         87 Walker Street
         2d Floor
         New York, New York 10013
         lmorrison@m-t-law.com




                                                  31
